Title: Thomas Jefferson to Stephen Cathalan, 26 May 1819
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          
            
              Dear Sir
              Monticello May 26. 19.
            
            My last to you was of Apr. 5. of the last year; since which I have recieved yours of Mar. 30. Apr. 25. May 2. Aug. 13. & Nov. 30. of the same year; and all the articles announced in these are safely recieved also. those by the brig Planter, Anderson, to Petersburg, mentioned in yours of Nov. 30. arrived at Norfolk Jan. 15. and came to hand here Mar. 14. to wit the wines of Rivesalte & Nice. I am later than usual in asking of you my supplies of this year from the circumstances explained to you in mine of Jan. 18. 1818. our markets for the productions of our farms having been later this spring, and much worse than usual. I think I must hereafter send you my list of supplies earlier, without waiting for the remittance to accompany the letter; because from the circumstances explained in that letter, the remittance cannot be made till April or May. earlier advice to you will enable you to give orders for the articles, and before they are collected you will recieve the remittance: and I trust that mr Durand of Perpignan, M. Tourneron of Ledanon, mr Sasserno and M. Bergasse, seeing in me a regular customer, will trust for 2. or 3. months the arrival to you of my remittance which shall always be faithfully made. I fear I shall be very late in recieving what I now write for.
            The last Nice is the 3d supply of that wine which I have had from mr Sasserno’s house. the 1st was in 1816. exquisitely fine. the 2d in 1817. very good. the last in 1819 1818. quite indifferent, altho’ I am sure he did his best to gratify me. altho’ I shall write to him on this subject, yet for a different object I will explain to you the terms by which we characterise different qualities of wines. they are 1. sweet wines, such as Frontignan & Lunel of France, Pacharetti doux of Spain, Calcavalla of Portugal, le vin du Cap Etc. 2. Acid wines, such as the Vins de Graves, du Rhin, de Hocheim Etc. 3. dry wines, having not the least either of sweetness or of acidity in them, as Madere sec, Pacharetti sec vin d’Oporto, Etc. and the Ledanon which I call a dry wine also. 4. silky wines, which are in truth a compound in their taste of the dry wine dashed with a little sweetness, barely sensible to the palate. the silky Madeira which we sometimes get here, is made so by putting a small portion of Malmsey into it the dry Madeira. there is another quality of wine which we call rough, or astringent, and you also, I believe, call it astringent, which is often found in both the dry & the silky wines. there is something of this quality for example in the Ledanon, and a great deal of it in the vin d’Oporto, which is not only dry, but astringent approaching almost to bitterness. our vocabulary of wines being thus explained, I will observe that the wine of Nice sent me by mr Spreafico in 1816. was silky and a little astringent and was the most delicious wine I ever tasted, and the most esteemed here generally. that of 1817. was entirely dry, and moderately astringent and a very good wine; about on a footing with Ledanon. that of 1818. last recieved, has it’s usual astringency indeed, but is a little acid, so much so as to destroy it’s usual good flavor. had it come in the summer I should have suspected it’s having acquired that acidity by fretting in the hold of the ship, or in our hot warehouses on a summer passage. but it was shipped at Marseilles in October, the true time for shipping delicate wines for this country. I will now say why I go into these details with you. in the first place you are not to conclude that I am become a buveur. my measure is a perfectly sober one of 3. or 4. glasses at dinner, & not a drop at any other time. but in as to these 3. or 4. glasses Je suis bien friand. I go however into these details because in the art, by mixing genuine wines, of producing any flavor desired, which mr Bergasse possesses so perfectly, I think it probable he has prepared wines of this character also; that is to say of a compound flavor of the rough, dry, and sweet, or rather of the rough and silky; or if he has not, I am sure he can. the Ledanon, for example, which is dry and astringent, with a proper proportion of a wine which is sweet and astringent, would resemble the wine of Bellet sent me in 1816. by mr Spreafico. if he has any wines of this quality, I would thank you to add samples of 2. or 3. bottles of each of those he thinks approaches this description nearest. the vin rouge qualité de Bordeaux which he sent me the last year is much approved; and it was best not to send it in cask. we know nothing of bottling wines here: and there is the less reason for doing it now, as Congress at their last session, still continuing the fixed duties on certain enumerated wines, reduced that on all non-enumerated from 15. to 6. cents the bottle. mr Bergasse should only take care that his wines be not invoiced or shipped under any of the enumerated names, and particularly his claret, or red wine qualité de Bordeaux. I think it would be worth his while to send an adventure of some dozens of boxes of his Bordeaux to Richmond, to make it known. if he will consign them either to David Higgenbotham, your correspondent, or to Bernard Peyton of Richmond also,  a regular Commission merchant and more in the way of such business than mr Higgenbotham, I would ensure their punctual remittance of the proceeds. they would readily sell them at an encouraging price, and would be good judges of the proper cheapness to encorage the sale. I have labored long and hard to procure the reduction of duties on the lighter wines, which is now effected to a certain degree. I have labored hard also in persuading others to use those wines. habit yields with difficulty. perhaps the late diminution of duties may have a good effect.
            I have added to my list of wines this year 50. bottles of vin muscat blanc de Lunel. I should much prefer a wine which should be sweet and astringent. but I know of none. if you know of any, not too high priced I would thank you to substitute it instead of the Lunel. I have placed a sum of money in the hands of my friend John Vaughan of Philadelphia, to be remitted to Paris, and have requested him to authorise you to draw for 250. Dollars of that. whatever difference may happen between these remittances and the cost of the articles called for, shall always be squared in the next account.
            The assurances of your convalescence in your letter of Nov. 30. relieved my regrets at your having been in ill health. I hope you are perfectly reestablished. I am now charged with the thanks of my family for the immortal flowers you were so kind as to send them; and the regret is that our climate should deny to us the raising things so beautiful & so innocent. I salute you with continued & affectionate friendship & respect.
            Th: Jefferson
          
          
             P.S. I inclose a letter for mr Sasserno, into which, after perusal I pray you to put a wafer & forward it to him.
          
          
             60. gallons of Rivesalte
            150. bottles vin de Bellet de Nice.
            150. bottles of Ledanon
            150. bottles vin rouge de M. Bergasse, qualité de Bordeaux.
             50. bottles vin muscat blanc de Lunel.
             5. gallons oil of Aix.
            100. ℔ Maccaroni.
             12. bottles Anchovies.
             50. ℔ raisins de Smyrna sans pepins, if to be had; if not, then of others.
          
        